

115 S1500 IS: Keeping Capital Local for Underserved Communities Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1500IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. Warner (for himself, Mr. Moran, Ms. Heitkamp, Mr. Perdue, Mr. Menendez, Mr. Boozman, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Deposit Insurance Act to ensure that the reciprocal deposits of an insured
			 depository institution are not considered to be funds obtained by or
			 through a deposit broker, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keeping Capital Local for Underserved Communities Act of 2017. 2.Limited exception for reciprocal deposits (a)In generalSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by adding at the end the following:
				
					(i)Limited exception for reciprocal deposits
 (1)In generalReciprocal deposits of an agent institution shall not be considered to be funds obtained, directly or indirectly, by or through a deposit broker to the extent that the total amount of such reciprocal deposits does not exceed the lesser of—
 (A)$10,000,000,000; or (B)an amount equal to 20 percent of the total liabilities of the agent institution.
 (2)DefinitionsIn this subsection: (A)Agent institutionThe term agent institution means an insured depository institution that places a covered deposit through a deposit placement network at other insured depository institutions in amounts that are less than or equal to the standard maximum deposit insurance amount, specifying the interest rate to be paid for such amounts, if the agent institution—
 (i)(I)when most recently examined under section 10(d) was found to have a composite condition of outstanding or good; and
 (II)is well capitalized (as defined in section 38(b)(1)); (ii)has obtained a waiver pursuant to subsection (c) of this section; or
 (iii)does not receive an amount of reciprocal deposits that causes the total amount of reciprocal deposits held by the agent institution to be greater than the average of the total amount of reciprocal deposits held by the agent institution on the last day of each of the 4 calendar quarters preceding the calendar quarter in which the agent institution was found not to have a composite condition of outstanding or good or was determined to be not well capitalized.
 (B)Covered depositThe term covered deposit means a deposit that— (i)is submitted for placement through a deposit placement network by an agent institution; and
 (ii)does not consist of funds that were obtained for the agent institution, directly or indirectly, by or through a deposit broker before submission for placement through a deposit placement network.
 (C)Deposit placement networkThe term deposit placement network means a network in which an insured depository institution participates, together with other insured depository institutions, for the processing and receipt of reciprocal deposits.
 (D)Network member bankThe term network member bank means an insured depository institution that is a member of a deposit placement network. (E)Reciprocal depositsThe term reciprocal deposits means deposits received by an agent institution through a deposit placement network with the same maturity (if any) and in the same aggregate amount as covered deposits placed by the agent institution in other network member banks..
 (b)Interest rate restrictionSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by striking subsection (e) and inserting the following:
				
					(e)Restriction on interest rate paid
 (1)DefinitionIn this subsection, the term covered insured depository institution means an insured depository institution that— (A)under subsection (c) or (d), accepts funds obtained, directly or indirectly, by or through a deposit broker; or
 (B)while acting as an agent institution under subsection (i), accepts reciprocal deposits (as defined in such subsection) while not well capitalized (as defined in section 38(b)(1)).
 (2)ProhibitionA covered insured depository institution may not pay a rate of interest on funds or reciprocal deposits described in paragraph (1) that, at the time that the funds or reciprocal deposits are accepted, significantly exceeds the limit set forth in paragraph (3).
 (3)Limit on interest ratesThe limit on the rate of interest referred to in paragraph (2) shall be— (A)the rate paid on deposits of similar maturity in the normal market area of the covered insured depository institution for deposits accepted in the normal market area of the covered insured depository institution; or
 (B)the national rate paid on deposits of comparable maturity, as established by the Corporation, for deposits accepted outside the normal market area of the covered insured depository institution..